COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


BUFFALO SHOOK COMPANY, INC.,
 WOOD PRODUCTS OF VIRGINIA GROUP
 SELF-INSURANCE ASSOCIATION AND
 TRIGON ADMINISTRATORS
                                                 MEMORANDUM OPINION *
v.   Record No. 2593-97-2                            PER CURIAM
                                                   MARCH 31, 1998
JAMES A. PRYOR, SR.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (R. Temple Mayo; Taylor & Walker, on brief),
           for appellants.

           (Robert L. Flax, on brief), for appellee.



     Buffalo Shook Co., Inc. and its insurers (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in finding that employer failed

to prove that James A. Pryor, Sr. ("claimant") unjustifiably

refused employer's offer of selective employment.      Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "To

support a finding of refusal of selective employment 'the record

must disclose (1) a bona fide job offer suitable to the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
employee's capacity; (2) [a job offer that was] procured for the

employee by the employer; and (3) an unjustified refusal by the

employee to accept the job.'"    James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 489 (1989) (quoting

Ellerson v. W.O. Grubb Steel Erection Co., 1 Va. App. 97, 98, 335

S.E.2d 379, 380 (1985)).

       In holding that employer's evidence failed to prove that its

offer of selective employment was suitable to claimant's residual

capacity, the commission found as follows:
          Dr. [Douglas A.] Wayne specifically
          recommended against bending. The claimant
          credibly testified that the small wood parts
          processor job required bending, and Mr. [G.
          Nelson] Wilson [, employer's production
          manager,] conceded that some bending is
          required to perform the job. As the pile of
          wood on the pallet got lower, the claimant
          had to bend to pick up the next piece of
          wood. Thus, the claimant did not
          unjustifiably refuse a light duty job that
          was within his physical capabilities.
          Moreover, the claimant demonstrated a good
          faith effort to perform the job but his pain
          worsened. The best proof of whether or not a
          job is within the employee's capabilities is
          a good faith effort to perform the job. Dr.
          Wayne has observed that the claimant is not a
          symptom magnifier.


       The commission's findings are amply supported by the record.

Based upon Dr. Wayne's restriction against bending, the

testimony of claimant and Wilson, which established that the job

required bending, and claimant's unsuccessful good faith attempt

to perform the light duty job, we cannot say as a matter of law

that



                                  2
employer proved that claimant unjustifiably refused selective

employment.   Accordingly, we affirm the commission's decision.

                                                        Affirmed.




                                 3